Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT

          Nos. 04-13-00715-CR, 04-13-00716-CR, 04-13-00717-CR & 04-13-00718-CR

                                    EX PARTE Rogelio RINCON, Jr.

                   From the 379th Judicial District Court, Bexar County, Texas
            Trial Court Nos. 2012CR2442, 2012CR2443, 2012CR2444 & 2012CR2445
                             Honorable Ron Rangel, 1 Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s orders of September
16, 2013, denying habeas relief in these four causes are AFFIRMED.

        SIGNED May 28, 2014.


                                                         _____________________________
                                                         Luz Elena D. Chapa, Justice




1
  The Honorable Ron Rangel, presiding judge of the 379th Judicial District Court, referred Rincon’s habeas
applications to the Honorable Andrew Carruthers, Criminal Magistrate Judge, who conducted the evidentiary hearings
on the applications and signed the orders denying relief.